Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 1 of 18 Page ID #:1303




  1   COLIN REARDON (NY Bar #4945655)
      E-mail: colin.reardon@cfpb.gov
  2   Phone: (202) 435-9668
      E. VANESSA ASSAE-BILLE (NY Bar #5165501)
  3   E-mail: elisabeth.assae-bille@cfpb.gov
      Phone: (202) 435-7688
  4   1700 G Street, NW
      Washington, D.C. 20552
  5   Fax: (202) 435-5471
  6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
      E-mail: leanne.hartmann@cfpb.gov
  7   Phone: (415) 844-9787
      301 Howard St., Suite 1200
  8   San Francisco, CA 94105
      Fax: (415) 844-9788
  9
      Attorneys for Plaintiff Bureau of Consumer Financial Protection
 10
 11                      UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 12
 13   Bureau of Consumer Financial Protection, )
                                               ) Case No.: 8-20-cv-00043-JVS-ADS
 14                    Plaintiff,              )
                                               ) STIPULATED FINAL JUDGMENT AND
 15               vs.                          ) ORDER AS TO ROBERT HOOSE
                                               )
 16   Chou Team Realty, LLC, et al.,           )
                                               )
 17                    Defendants.             )
                                               )
 18                                            )
 19
 20         The Bureau of Consumer Financial Protection (Bureau) commenced this
 21   civil action on January 9, 2020, to obtain injunctive relief, redress, civil
 22   penalties, and disgorgement. The Complaint alleges that, in connection with
 23   providing Debt-Relief Services to consumers with student loans, certain entities
 24   and individuals, including Defendant Robert Hoose, violated the Fair Credit
 25   Reporting Act (FCRA), 15 U.S.C. § 1681; the Telemarketing Sales Rule (TSR),
 26   16 C.F.R. Part 310; and the Consumer Financial Protection Act of 2010
 27   (CFPA), 12 U.S.C. §§ 5531(a), 5536(a)(1)(A).
 28
                        STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                  1
Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 2 of 18 Page ID #:1304




  1          The Bureau and Defendant Hoose agree to entry of this Stipulated Final
  2   Judgment and Order (Order), without adjudication of any issue of fact or law, to
  3   settle and resolve all matters in dispute between these parties.
  4          THEREFORE, it is ORDERED:
  5                                        FINDINGS
  6          1.     This Court has jurisdiction over the parties and the subject matter
  7   of this action.
  8          2.     Venue is proper in this district under 12 U.S.C. § 5564(f).
  9          3.     The relief provided in this Order is appropriate and available under
 10   sections 1054 and 1055 of the CFPA, 12 U.S.C. §§ 5564, 5565.
 11          4.     Defendant neither admits nor denies any allegations in the
 12   Complaint, except as specified in this Order. For purposes of this Order,
 13   Defendant admits the facts necessary to establish the Court’s jurisdiction over
 14   him and the subject matter of this action.
 15          5.     Defendant waives all rights to seek judicial review or otherwise
 16   challenge or contest the validity of this Order and any claim he may have under
 17   the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution
 18   of this action to the date of this Order. Each Party agrees to bear its own costs
 19   and expenses, including, without limitation, attorneys’ fees.
 20          6.     Entry of this Order is in the public interest.
 21                                      DEFINITIONS
 22          7.     The following definitions apply to this Order:
 23                 a. “Affected Consumers” includes all consumers who, since
 24                     January 1, 2015, were charged fees by Docu Prep Center.
 25                 b. “Assisting Others” includes, but is not limited to:
 26                        i. formulating or providing, or arranging for the
 27                           formulation or provision of, any advertising or marketing
 28
                        STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                  2
Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 3 of 18 Page ID #:1305




  1                        material, including, but not limited to, any telephone
  2                        sales script, direct mail solicitation, or the text of any
  3                        Internet website, email, or other electronic
  4                        communication;
  5                    ii. providing names of, or contributing to the generation of,
  6                        potential customers;
  7                   iii. participating in or providing services related to the
  8                        offering, sale, or servicing of a product, or the collection
  9                        of payments for a product;
 10                   iv. acting or serving as an owner, officer, director, manager,
 11                        principal, partner, or limited partner of any entity;
 12                    v. investing or loaning money; and
 13                   vi. renting or otherwise providing office space.
 14               c. “Consumer Report” means a “consumer report,” as that term is
 15                  defined in Section 603(d) of FCRA, 15 U.S.C. § 1681a(d).
 16               d. “Consumer Reporting Agency” means a “consumer reporting
 17                  agency,” as that term is defined in Section 603(f) of FCRA, 15
 18                  U.S.C. § 1681a(f).
 19               e. “Debt-Relief Service” means any product, service, plan, or
 20                  program represented, directly or by implication, to renegotiate,
 21                  settle, or in any way alter the terms of payment or other terms
 22                  of the debt, including but not limited to a student loan debt,
 23                  mortgage loan debt, credit card debt, or tax debt or obligation,
 24                  between a person and one or more creditors or debt collectors,
 25                  including, but not limited to, a reduction in the balance,
 26                  interest rate, or fees owed by a person to a creditor or debt
 27                  collector.
 28
                     STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                               3
Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 4 of 18 Page ID #:1306




  1               f. “Defendant” means Robert B. Hoose, formerly known as
  2                  Robert Brooks Beauchamp, Jr., and any other name by which
  3                  he might be known.
  4               g. “Docu Prep Center” means Docu Prep Center, Inc., d/b/a
  5                  DocuPrep Center, d/b/a Certified Document Center; Document
  6                  Preparation Services, LP, d/b/a DocuPrep Center, d/b/a
  7                  Certified Document Center; and their successors and assigns,
  8                  individually, collectively, or in any combination.
  9               h. “Effective Date” means the date on which the Order is issued.
 10               i. “Enforcement Director” means the Assistant Director of the
 11                  Office of Enforcement for the Bureau of Consumer Financial
 12                  Protection, or his or her delegate.
 13               j. “Prescreened Consumer Reports” means Consumer Reports
 14                  relating to consumers furnished by a Consumer Reporting
 15                  Agency in connection with credit or insurance transactions that
 16                  are not initiated by the consumers, pursuant to 15 U.S.C.
 17                  § 1681b(c).
 18               k. “Related Consumer Action” means a private action by or on
 19                  behalf of one or more consumers or an enforcement action by
 20                  another governmental agency brought against Defendant based
 21                  on substantially the same facts as described in the Complaint.
 22               l. “Student Loan Debt Relief Companies” means Docu Prep
 23                  Center, Inc., d/b/a DocuPrep Center, d/b/a Certified Document
 24                  Center; Document Preparation Services, LP, d/b/a DocuPrep
 25                  Center, d/b/a Certified Document Center; Certified Doc Prep,
 26                  Inc.; Certified Doc Prep Services, LP; Assure Direct Services,
 27                  Inc.; Assure Direct Services, LP; Direct Document Solutions,
 28
                     STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                               4
Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 5 of 18 Page ID #:1307




  1                      Inc.; Direct Document Solutions, LP; Secure Preparation
  2                      Services, Inc.; Secure Preparation Services, LP, and their
  3                      successors and assigns, individually, collectively, or in any
  4                      combination.
  5                                           ORDER
  6                                   CONDUCT RELIEF
  7                                                I.
  8          Permanent Ban on Offering or Providing Debt-Relief Services
  9   IT IS ORDERED that:
 10         8.     Defendant, whether acting directly or indirectly, is permanently
 11   restrained from:
 12                 a. participating in, advertising, marketing, promoting, offering for
 13                      sale, selling, or providing any Debt-Relief Service; or
 14                 b. Assisting Others in, or receiving any remuneration or other
 15                      consideration from, the provision, advertising, marketing,
 16                      promoting, offering for sale, sale or production of any Debt-
 17                      Relief Service.
 18   This Paragraph does not prohibit Defendant from maintaining a passive
 19   ownership interest in TaxTime Relief, Inc. or from receiving income from that
 20   passive ownership interest, provided that he has no other involvement in
 21   TaxTime Relief, Inc. Nothing else in this Order shall be read as an exception to
 22   this Paragraph.
 23                                               II.
 24     Permanent Ban on Using or Obtaining Prescreened Consumer Reports
 25   IT IS ORDERED that:
 26         9.     Defendant, whether acting directly or indirectly, is permanently
 27   restrained and enjoined from using, obtaining, offering, providing, selling, or
 28
                         STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                   5
Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 6 of 18 Page ID #:1308




  1   arranging for others to use or obtain Prescreened Consumer Reports for any
  2   purpose. Nothing in this Order shall be read as an exception to this Paragraph.
  3                                             III.
  4                Prohibition on Using or Obtaining Consumer Reports
  5                               for Any Business Purpose
  6   IT IS ORDERED that:
  7         10.     Defendant, and his officers, agents, servants, employees, and
  8   attorneys, and all other persons in active concert or participation with them,
  9   who receive actual notice of this Order, whether acting directly or indirectly,
 10   are permanently restrained and enjoined from using, obtaining, offering,
 11   providing, selling, or arranging for others to use or obtain Consumer Reports
 12   for any business purpose other than underwriting or otherwise evaluating
 13   mortgage loans. Nothing in this Order shall be read as an exception to this
 14   Paragraph.
 15                                             IV.
 16                                 Consumer Information
 17   IT IS ORDERED that:
 18         11.     Defendant and his officers, agents, servants, employees, and
 19   attorneys, and all other persons in active concert or participation with them,
 20   who receive actual notice of this Order, whether acting directly or indirectly,
 21   may not:
 22                 a. disclose, use, or benefit from consumer information, including
 23                     the name, address, or any information about the consumer’s
 24                     student loans, contained in or derived from Prescreened
 25                     Consumer Reports obtained for use in marketing Debt-Relief
 26                     Services; or
 27
 28
                        STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                  6
Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 7 of 18 Page ID #:1309




  1                 b. disclose, use, or benefit from consumer information, including
  2                    the name, address, telephone number, email address, social
  3                    security number, other identifying information, or any data that
  4                    enables access to a customer’s account (including a credit card,
  5                    bank account, or other financial account), obtained from or
  6                    through the activities of the Student Loan Debt Relief
  7                    Companies.
  8         However, this Order does not prohibit the disclosure of consumer
  9   information if lawfully requested by a government agency or required by law,
 10   regulation, or court order.
 11                             MONETARY PROVISIONS
 12                                              V.
 13                                  Order to Pay Redress
 14   IT IS FURTHER ORDERED that:
 15         12.    A judgment for monetary relief is entered in favor of the Bureau
 16   and against Defendant, in the amount of $7,000,000 for the purpose of
 17   providing redress to Affected Consumers; however, full payment of this
 18   judgment will be suspended upon satisfaction of the obligations in Paragraphs
 19   [13 through 17] of this Section and Paragraphs [26 through 30 and 32] of
 20   Section VIII [Additional Monetary Provisions] and subject to Section VI
 21   [Effect of Misrepresentation or Omission of Financial Condition] of this Order.
 22         13.    Within 10 days of the Effective Date, Defendant must pay to the
 23   Bureau, by wire transfer to the Bureau or to the Bureau’s agent, and according
 24   to the Bureau’s wiring instructions, $25,000, in partial satisfaction of the
 25   judgment referenced in Paragraph [12] of this Section.
 26         14.    With regard to any redress that Defendant pays under this Section,
 27   if Defendant, directly or indirectly, receives any reimbursement or
 28
                        STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                  7
Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 8 of 18 Page ID #:1310




  1   indemnification from any source, including but not limited to payment made
  2   under any insurance policy, or if Defendant secures a tax deduction or tax credit
  3   with regard to any federal, state, or local tax, Defendant must: (a) immediately
  4   notify the Enforcement Director in writing, and (b) within 10 days of receiving
  5   the funds or monetary benefit, Defendant must transfer to the Bureau the full
  6   amount of such funds or monetary benefit (Additional Payment) to the Bureau
  7   or to the Bureau’s agent according to the Bureau’s wiring instructions. After the
  8   Bureau receives the Additional Payment, the amount of the suspended judgment
  9   referenced in Paragraph [12] will be reduced by the amount of the Additional
 10   Payment and the Additional Payment will be applied toward satisfaction of the
 11   monetary judgment entered in Paragraph [12].
 12         15.    Any funds received by the Bureau in satisfaction of this judgment
 13   will be deposited into a fund or funds administered by the Bureau or to the
 14   Bureau’s agent according to applicable statutes and regulations to be used for
 15   redress for Affected Consumers, including, but not limited to, refund of
 16   moneys, restitution, damages or other monetary relief, and for any attendant
 17   expenses for the administration of any such redress.
 18         16.    If the Bureau determines, in its sole discretion, that redress to
 19   consumers is wholly or partially impracticable or if funds remain after redress is
 20   completed, the Bureau will deposit any remaining funds in the U.S. Treasury as
 21   disgorgement. Defendant will have no right to challenge any actions that the
 22   Bureau or its representatives may take under this Section.
 23         17.    Payment of redress to any Affected Consumer under this Order
 24   may not be conditioned on that Affected Consumer waiving any right.
 25
 26
 27
 28
                       STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                 8
Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 9 of 18 Page ID #:1311




  1                                             VI.
  2    Effect of Misrepresentation or Omission Regarding Financial Condition
  3   IT IS FURTHER ORDERED that:
  4         18.    The suspension of the monetary judgment entered in Section V
  5   [Order to Pay Redress] of this Order is expressly premised on the truthfulness,
  6   accuracy, and completeness of Defendant’s financial statements and supporting
  7   documents submitted to the Bureau, which Defendant asserts are truthful,
  8   accurate, and complete, and which include the Financial Statement of
  9   Defendant, including the attachments, executed on March 9, 2020, and
 10   submitted to the Bureau on or about March 10, 2020.
 11         19.    If upon motion by the Bureau, the Court determines that Defendant
 12   has failed to disclose any material asset, or that his Financial Statement
 13   identified in Paragraph [18] contains any material misrepresentations or
 14   omissions, including materially misstating the value of any asset, the Court
 15   shall terminate the suspension of the monetary judgment entered in Section V
 16   [Order to Pay Redress] of this Order and the full judgment of $7,000,000
 17   entered shall be immediately due and payable, less any amounts paid to the
 18   Bureau under Section V [Order to Pay Redress] of this Order.
 19         20.    If the Court terminates the suspension of the monetary judgment
 20   under this Section, the Bureau will be entitled to interest on the Order,
 21   computed from the date of entry of this Order, at the rate prescribed by 28
 22   U.S.C. § 1961, as amended, on any outstanding amounts not paid; provided,
 23   however, that in all other respects this Order shall remain in full force and effect
 24   unless otherwise ordered by the Court; and, provided further, that proceedings
 25   instituted under this provision would be in addition to, and not in lieu of any
 26   other civil or criminal remedies as may be provided by law, including any other
 27   proceedings that the Bureau may initiate to enforce this Order.
 28
                        STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                  9
 Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 10 of 18 Page ID
                                  #:1312



1                                              VII.
2                          Order to Pay Civil Money Penalties
3    IT IS FURTHER ORDERED that:
4          21.    Under section 1055(c) of the CFPA, 12 U.S.C. § 5565(c), by
5    reason of the violations of law alleged against Defendant in the Complaint, and
6    taking into account the factors in 12 U.S.C. § 5565(c)(3), Defendant must pay a
7    civil money penalty of $1.00 to the Bureau. This nominal penalty is based on
8    Defendant’s limited ability to pay as attested to in its financial statements
9    identified in Section VI [Effect of Misrepresentation or Omission Regarding
10   Financial Condition] above.
11         22.    Within 10 days of the Effective Date, Defendant must pay the civil
12   money penalties in Paragraph [21] by wire transfer to the Bureau or to the
13   Bureau’s agent in compliance with the Bureau’s wiring instructions.
14         23.    The civil money penalty paid under this Order will be deposited in
15   the Civil Penalty Fund of the Bureau, as required by section 1017(d) of the
16   CFPA, 12 U.S.C. § 5497(d).
17         24.    Defendant must treat the civil money penalties paid under this
18   Order as a penalty paid to the government for all purposes. Regardless of how
19   the Bureau ultimately uses those funds, Defendant may not:
20                 a. claim, assert, or apply for a tax deduction, tax credit, or any
21                    other tax benefit for any civil money penalty paid under this
22                    Consent Order; or
23                 b. seek or accept, directly or indirectly, reimbursement or
24                    indemnification from any source, including but not limited to
25                    payment made under any insurance policy, with regard to any
26                    civil money penalty paid under this Order.
27
28
                       STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                10
 Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 11 of 18 Page ID
                                  #:1313



1          25.    Defendant agrees that the civil penalty imposed by the Order
2    represents a civil penalty owed to the United States Government, is not
3    compensation for actual pecuniary loss, and, thus that it is not subject to
4    discharge under the Bankruptcy Code under 11 U.S.C. § 523(a)(7).
5                                             VIII.
6                            Additional Monetary Provisions
7          26.    In the event of any default on Defendant’s obligations to make
8    payment under this Order, interest, computed under 28 U.S.C. § 1961, as
9    amended, will accrue on any outstanding amounts not paid from the date of
10   default to the date of payment, and will immediately become due and payable.
11         27.    Defendant relinquishes all dominion, control, title to the funds paid
12   under this Order to the fullest extent permitted by law. No part of the funds may
13   be returned to Defendant.
14         28.    The facts alleged in the Complaint will be taken as true and be
15   given collateral estoppel effect, without further proof, in any proceeding based
16   on the entry of the Order, or in any subsequent civil litigation by, or on behalf
17   of the Bureau, including in a proceeding to enforce its rights to any payment or
18   monetary judgment under this Order, such as a nondischargeability complaint in
19   any bankruptcy case.
20         29.    The facts alleged in the Complaint establish all elements necessary
21   to sustain an action by the Bureau under to Section 523(a)(2)(A) of the
22   Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A). For such purposes, this Order will
23   have collateral estoppel effect against Defendant, even in Defendant’s capacity
24   as debtor-in-possession.
25         30.    Under 31 U.S.C. § 7701, Defendant, unless he already has done so,
26   must furnish to the Bureau his taxpayer-identification numbers, which may be
27
28
                       STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                11
 Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 12 of 18 Page ID
                                  #:1314



1    used for purposes of collecting and reporting on any delinquent amount arising
2    out of this Order.
3          31.    Within 30 days of the entry of a final judgment, order, or
4    settlement in a Related Consumer Action, Defendant must notify the
5    Enforcement Director of the final judgment, order, or settlement in writing.
6    That notification must indicate the amount of redress, if any, that Defendant
7    paid or is required to pay to consumers, and it must describe the consumers or
8    classes of consumers to whom that redress has been or will be paid. To preserve
9    the deterrent effect of the civil money penalty in any Related Consumer Action,
10   Defendant may not argue that Defendant is entitled to, nor may Defendant
11   benefit by, any offset or reduction of any monetary remedies imposed in the
12   Related Consumer Action because of the civil money penalty paid in this
13   action, or because of any payment that the Bureau makes from the Civil Penalty
14   Fund. If the court in any Related Consumer Action offsets or otherwise reduces
15   the amount of compensatory monetary remedies imposed against Defendant
16   based on the civil money penalty paid in this action, or based on any payment
17   that the Bureau makes from the Civil Penalty Fund, Defendant must, within 30
18   days after entry of a final order granting such offset or reduction, notify the
19   Bureau and pay the amount of the offset or reduction to the U.S. Treasury. Such
20   a payment will not be considered an additional civil money penalty and will not
21   change the amount of the civil money penalty imposed in this action.
22         32.    Under Section 604(a)(I) of FCRA, 15 U.S.C.§ 168l b(a)(1), any
23   Consumer Reporting Agency may furnish a Consumer Report concerning
24   Defendant to the Bureau, which may be used for purposes of collecting and
25   reporting on any delinquent amount arising out of this Order.
26
27
28
                          STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                   12
 Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 13 of 18 Page ID
                                  #:1315



1                             COMPLIANCE PROVISIONS
2                                              IX.
3                                 Reporting Requirements
4    IT FURTHER ORDERED that:
5          33.    Defendant must notify the Bureau of any development that may
6    affect compliance obligations arising under this Order, including but not limited
7    to, a dissolution, assignment, sale, merger, or other action that would result in
8    the emergence of a successor company; the creation or dissolution of a
9    subsidiary, parent, or affiliate that engages in any acts or practices subject to
10   this Order; the filing of any bankruptcy or insolvency proceeding by or against
11   Defendant; or a change in Defendant’s name or address. Defendant must
12   provide such notice at least 30 days before the development, or as soon as
13   practicable after learning of the development, whichever is sooner.
14         34.    Within 7 days of the Effective Date, Defendant must:
15                 a. designate at least one telephone number and email, physical,
16                    and postal address as points of contact, which the Bureau may
17                    use to communicate with Defendant;
18                 b. identify all businesses for which Defendant is the majority
19                    owner, or that Defendant directly or indirectly controls, by all
20                    of their names, telephone numbers, and electronic, physical,
21                    and postal addresses;
22                 c. describe the activities of each such business, including the
23                    products and services offered, and the means of advertising,
24                    marketing, and sales;
25                 d. identify Defendant’s telephone numbers and all electronic,
26                    physical, and postal addresses, including all residences; and
27
28
                       STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                13
 Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 14 of 18 Page ID
                                  #:1316



1                  e. describe in detail Defendant’s involvement in any business for
2                     which he performs services in any capacity or which he wholly
3                     or partially owns, including his title, role, responsibilities,
4                     participation, authority, control, and ownership.
5          35.    Defendant must report any change in the information required to
6    be submitted under Paragraph [34] at least 30 days before the change, or as
7    soon as practicable after learning about the change, whichever is sooner.
8          36.    Within 90 days of the Effective Date, and again one year after the
9    Effective Date, Defendant must submit to the Enforcement Director an accurate
10   written compliance progress report sworn to under penalty of perjury
11   (“Compliance Report”), which, at a minimum:
12                 a. lists each applicable paragraph and subparagraph of this Order
13                    and describes in detail the manner and form in which such
14                    Defendant has complied with each such paragraph and
15                    subparagraph of this Order;
16                 b. describes in detail the manner in which and purposes for which
17                    Defendant has used or obtained Consumer Reports; and
18                 c. attaches a copy of each Order Acknowledgment obtained
19                    under Section X [Order Distribution and Acknowledgment],
20                    unless previously submitted to the Bureau.
21                                             X.
22                     Order Distribution and Acknowledgment
23   IT IS FURTHER ORDERED that,
24         37.    Within 7 days of the Effective Date, Defendant must submit to the
25   Enforcement Director an acknowledgment of receipt of this Order, sworn under
26   penalty of perjury.
27
28
                      STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                               14
 Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 15 of 18 Page ID
                                  #:1317



1          38.    Within 30 days of the Effective Date, Defendant, for any business
2    for which he is the majority owner or which he directly or indirectly controls,
3    must deliver a copy of this Order to each of its owners, board members,
4    officers, LLC members and managers, and general and limited partners, as well
5    as any managers, employees, or other agents and representatives who have
6    responsibilities related to Consumer Reports.
7          39.    Defendant, for any business for which he is the majority owner or
8    which he directly or indirectly controls, must deliver a copy of this Order to any
9    business entity resulting from any change in structure referred to in Section IX
10   [Reporting Requirements], any future owners, board members, officers, LLC
11   members and managers, and general and limited partners, as well as any
12   managers, employees, or other agents and representatives who will have
13   responsibilities related to Consumer Reports before they assume their
14   responsibilities.
15         40.    Defendant must secure a signed and dated statement
16   acknowledging receipt of a copy of this Order, ensuring that any electronic
17   signatures comply with the requirements of the E-Sign Act, 15 U.S.C. § 7001 et
18   seq., within 30 days of delivery, from all persons receiving a copy of this Order
19   under this Section.
20                                               XI.
21                                        Recordkeeping
22   IT IS FURTHER ORDERED that,
23         41.    Defendant, for any business for which he is the majority owner or
24   which he directly or indirectly controls, must create all documents and business
25   records necessary to demonstrate full compliance with each provision of this
26   Order, including all submissions to the Bureau. Defendant must retain these
27   documents for at least 10 years after creation and make them available to the
28
                         STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                  15
 Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 16 of 18 Page ID
                                  #:1318



1    Bureau upon the Bureau’s request.
2          42.    Defendant, for any business for which he is the majority owner or
3    which he directly or indirectly controls, must maintain, for 10 years from the
4    Effective Date, or 10 years after creation, whichever is longer:
5                  a. all records concerning Consumer Reports used or obtained;
6                     and
7                  b. all consumer complaints and refund requests (whether received
8                     directly or indirectly, such as through a third party), and any
9                     responses to those complaints or requests.
10   Defendant must make these materials available to the Bureau upon the Bureau’s
11   request.
12                                            XII.
13                                          Notices
14   IT IS FURTHER ORDERED that:
15         43.    Unless otherwise directed in writing by the Bureau, Defendant
16   must provide all submissions, requests, communications, or other documents
17   relating to this Order in writing, with the subject line, “CFPB v. Chou Team
18   Realty, LLC, et al., Case No. 8:20-cv-00043-JVS-ADS,” and send them by
19   overnight courier or first-class mail to the below address, and
20   contemporaneously by email to Enforcement_Compliance@cfpb.gov:
21         Assistant Director for Enforcement
22         Bureau of Consumer Financial Protection
23         ATTENTION: Office of Enforcement
24         1700 G Street, N.W.
25         Washington D.C. 20552
26
27
28
                      STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                               16
 Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 17 of 18 Page ID
                                  #:1319



1                                            XIII.
2                             Cooperation with the Bureau
3    IT IS FURTHER ORDERED that:
4          44.    Defendant must cooperate fully to help the Bureau determine the
5    identity and location of, and the amount of injury sustained by, each Affected
6    Consumer. Defendant must provide such information in his agents’ possession
7    or control within 14 days of receiving a written request from the Bureau.
8          45.    Defendant must cooperate fully with the Bureau in this lawsuit,
9    CFPB v. Chou Team Realty, LLC, et al., Case No. 8:20-cv-00043-JVS-ADS
10   (C.D. Cal.), and in any investigation related to or associated with the conduct
11   described in the Complaint. Defendant must provide truthful and complete
12   information, evidence, and testimony. Defendant must appear for interviews,
13   discovery, hearings, trials, and any other proceedings that the Bureau may
14   reasonably request upon 10 days written notice, or other reasonable notice, at
15   such places and times as the Bureau may designate, without the service of
16   compulsory process.
17                                           XIV.
18                               Compliance Monitoring
19   IT IS FURTHER ORDERED that, to monitor Defendant’s compliance with
20   this Order, including the financial representations upon which part of the
21   judgment was suspended:
22         46. Within 14 days of receipt of a written request from the Bureau,
23   Defendant must submit additional compliance reports or other requested
24   information, which must be sworn under penalty of perjury; provide testimony;
25   or produce documents.
26
27
28
                      STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                               17
 Case 8:20-cv-00043-JVS-ADS Document 115 Filed 07/07/20 Page 18 of 18 Page ID
                                  #:1320



1          47.   For purposes of this Section, the Bureau may communicate directly
2    with the Defendant, unless the Defendant retains counsel related to these
3    communications.
4          48.   Defendant must permit Bureau representatives to interview any
5    employee or other person affiliated with Defendant who has agreed to such an
6    interview. The person interviewed may have counsel present.
7          49.   Nothing in this Order will limit the Bureau’s lawful use of
8    compulsory process, under 12 C.F.R. § 1080.6.
9                                              XV.
10                                Retention of Jurisdiction
11   IT IS FURTHER ORDERED that:
12         50.   The Court will retain jurisdiction of this matter for the purpose of
13   enforcing this Order.
14
15   IT IS SO ORDERED.
16
17   DATED this 7th day of July, 2020.
18
19
20
21                                              _________________________________
22                                              Hon. James V. Selna
23
24
25
26
27
28
                       STIPULATED FINAL JUDGMENT AND ORDER AS TO ROBERT HOOSE
                                                18
